
	
		I
		112th CONGRESS
		1st Session
		H. R. 3498
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2011
			Mr. McKeon (for
			 himself, Mr. Andrews, and
			 Mr. Hunter) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To provide for high-quality academic tutoring for
		  low-income students, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tutoring for Students
			 Act.
		2.School
			 improvementTitle I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is
			 amended by adding at the end the following:
			
				JAcademic Tutoring
				for Low-Income Students
					1951.Academic
				tutoring for low-income students
						(a)DefinitionsIn
				this section:
							(1)Eligible
				studentThe term eligible student means a student
				from a low-income family, as determined by the local educational agency for
				purposes of allocating funds to schools under section 1113(c)(1).
							(2)High-quality
				academic tutoringThe term high-quality academic
				tutoring means tutoring and other supplemental academic enrichment
				services that are—
								(A)in addition to
				regular classroom instruction provided by the local educational agency, and may
				be scheduled before, during, or after the school day and during the summer;
				and
								(B)of the highest
				quality, research-based, and specifically designed to increase the academic
				achievement of eligible students on the academic assessments required under
				section 1111(b)(3).
								(3)ProviderThe
				term provider means a nonprofit entity, a for-profit entity, or a
				local educational agency that—
								(A)has a demonstrated
				record of effectiveness in increasing student academic achievement;
								(B)is capable of
				providing high-quality academic tutoring that is consistent with the
				instructional program of the local educational agency and the State challenging
				academic content standards and challenging student academic achievement
				standards described under section 1111; and
								(C)is financially
				sound.
								(b)State
				reservationsEach State shall reserve 10 percent of the amount
				the State receives under subpart 2 of part A, for each fiscal year, to carry
				out a system of high-quality academic tutoring to eligible students in
				accordance with this section.
						(c)Uses
							(1)In
				generalOf the funds reserved under subsection (b) for any fiscal
				year, a State educational agency—
								(A)may reserve not
				more than 3 percent of such amount for administration, evaluation, and
				technical assistance consistent with subsection (h); and
								(B)shall allocate not
				less than 97 percent of such amount directly to eligible local educational
				agencies meeting the requirements under subsection (d) as subgrants according
				to the formula described in paragraph (2).
								(2)FormulaFrom
				the funds reserved under subsection (b) and not reserved under paragraph (1)(A)
				for a fiscal year, a State educational agency shall allot to each eligible
				local educational agency an amount that bears the same relationship to such
				funds as the amount such agency received under subpart 2 of part A for the
				preceding fiscal year bears to the amount all eligible local educational
				agencies received under subpart 2 of part A for the preceding fiscal
				year.
							(d)Grants to local
				educational agenciesTo be eligible to receive a subgrant from a
				State educational agency under this section, a local educational agency, shall,
				as part of any plan submitted under part A, submit to the State educational
				agency an application that includes, at a minimum, the following information
				and assurances:
							(1)A description of
				how the local educational agency will use not less than 90 percent of the funds
				received under subsection (c) to enable eligible students to receive
				high-quality academic tutoring selected by parents from among a list of
				providers approved by the State in accordance with subsection (h).
							(2)A description of
				how the local educational agency will enroll eligible students in high-quality
				academic tutoring, giving priority to those students served by the agency who
				have the greatest academic need based primarily upon the performance on State
				assessments required under this title, or to those schools with the highest
				proportion of such students relative to other schools served by such
				agency.
							(3)A description of
				how the local educational agency will provide, at a minimum, annual notice to
				parents (in an understandable and uniform format and, to the extent
				practicable, in a language the parents can understand) of—
								(A)the availability
				of services under this section;
								(B)the identity of
				approved providers of those services that are within the geographic area served
				by the local educational agency or whose services are reasonably available in
				geographic areas served by neighboring local educational agencies; and
								(C)the services,
				qualifications, and demonstrated effectiveness of each such provider, which
				shall include summaries of the evaluations for each provider collected by the
				State under subsection (h)(10).
								(4)An assurance that
				the local educational agency will not disclose to the public the identity of
				any student who is eligible for, or receiving, high-quality academic tutoring
				under this section without the written permission of the parents of the
				student.
							(5)A description of
				the process the local educational agency will use to develop agreements with
				providers selected by a parent which shall—
								(A)include a
				statement of specific achievement goals for the student, how the student’s
				progress will be measured, and a timetable for improving achievement that, in
				the case of a student with disabilities, is consistent with the student’s
				individualized education program under section 614(d) of the Individuals with
				Disabilities Education Act, which may be developed by the provider in
				consultation with the parent and the local educational agency;
								(B)describe how the
				student’s parents and the student’s teacher will be regularly informed of the
				student’s progress;
								(C)provide for the
				opportunity for a provider to address any deficiencies in such goals and
				timetables and if necessary after such opportunity, termination of such
				agreement if the provider is unable to meet such goals and timetables;
								(D)contain provisions
				with respect to the making of timely payments to the provider by the local
				educational agency; and
								(E)prohibit the
				provider from disclosing to the public the identity of any student eligible
				for, or receiving, high-quality academic tutoring under this section without
				the written permission of the parents of such student.
								(6)An assurance that
				the local educational agency will allow providers to use school facilities to
				deliver high-quality academic tutoring, either free of charge or for a
				reasonable fee, in which case such fee and terms shall be identical across all
				groups that seek access to the school facilities.
							(7)A description of
				how, in cases where it is not possible to have all providers provide
				high-quality academic tutoring in a local educational agency’s school
				buildings, the agency will select providers, taking into consideration input
				from principals of schools where providers will operate on-site, in a manner
				that is fair, open, and objective and provides parents with as diverse and
				large a group of on-site providers as possible, which may include faith-based
				and other community-based providers.
							(8)An assurance that
				the local educational agency will facilitate the State’s responsibility to
				monitor and oversee providers.
							(9)In the case of a
				rural local educational agency in which no providers approved by the State have
				selected to serve such school district served by the local educational agency,
				a description of how the agency will provide such services or use the funds for
				other purposes which meet the needs of the lowest performing students served by
				the local educational agency.
							(10)In the case of a
				local educational agency that is approved by the State as an eligible provider
				pursuant to subsection (h), a description of how such agency will ensure a fair
				and transparent process in the administration of the high-quality academic
				tutoring program, including with respect to parental notification, enrollment
				of students, school site access, and other administrative duties described in
				this section.
							(11)An assurance that
				student achievement data will be shared between the local educational agency
				and providers to ensure better communication with the local educational agency
				and school and to better track student performance in the context of the school
				the student is attending, consistent with applicable privacy laws, including
				section 444 of the General Education Provisions Act (commonly known as the
				Family Educational Rights and Privacy Act of 1974).
							(12)A description of
				the local educational agency’s plan to inform eligible students of the
				availability of high-quality academic tutoring, which shall include—
								(A)posting the common
				statewide student application on the agency’s Web site;
								(B)conducting
				enrollment of eligible students throughout the year in conjunction with
				approved providers and community-based organizations to ensure that eligible
				students have full opportunities to participate; and
								(C)ensuring
				high-quality academic tutoring services are provided in a timely manner,
				including notification to eligible families, enrolling students, and
				contracting with providers to ensure that services begin not later than 60 days
				after the start of the school year.
								(e)LEA return of
				funds to State; Reallocation
							(1)ReturnExcept
				as provided in paragraph (2), upon the expiration of the 1-year period
				beginning on the date on which a local educational agency receives its
				allocation under this section—
								(A)such agency shall
				return to the State educational agency any funds from such allocation that
				remain unobligated; and
								(B)the State
				educational agency shall reallocate any such returned funds to local
				educational agencies that have applications approved by the State for using
				such funds for activities under this section on a timely basis.
								(2)Carryover
								(A)In
				generalIn any fiscal year, a local educational agency may retain
				for obligation in the succeeding fiscal year to carry out activities in
				accordance with this section—
									(i)an
				amount equal to not more than 5 percent of the allocation it received under
				this section for such fiscal year; or
									(ii)upon a
				demonstration of good cause by such agency and approval by the State
				educational agency, an amount that exceeds 5 percent of such allocation.
									(B)Exclusion from
				calculationAmounts carried over by a local educational agency
				under this paragraph shall be excluded from the calculation of the carryover
				provisions under this title as described in section 1127.
								(f)ConsortiaLocal
				educational agencies may form a consortium for the purpose of submitting an
				application under subsection (d) allowing for such agencies to develop and
				implement a uniform process related to parental notification, enrollment of
				students, and other administrative duties described in subsection (d).
						(g)Timely approval
				of applicationState educational agencies shall provide timely
				notice to local educational agencies with respect to the approval of
				applications under subsection (d), which shall be not less than 120 days before
				the first day of school, as to ensure the ability of local educational agencies
				with approved applications to provide services to students not later than 60
				days after the first day of school.
						(h)State
				educational agency activitiesFrom funds made available under
				subsection (c)(1)(A), a State educational agency shall carry out the following
				activities:
							(1)Assist local
				educational agencies in the development of applications described in subsection
				(d) to ensure the greatest participation by agencies as possible, including
				with respect to those agencies located in rural areas.
							(2)Determine which
				local educational agencies shall apply for grants under this section, which
				shall include the lowest performing local educational agencies statewide as
				measured by academic achievement measures.
							(3)Develop a process
				for the selection of eligible providers of high-quality academic tutoring which
				shall—
								(A)include the input
				from local educational agencies, parents, teachers, and other interested
				members of the public;
								(B)promote
				participation by the highest quality providers to ensure, to the extent
				practicable, that parents have the best available choices as possible;
								(C)be based upon a
				demonstrated record of effectiveness in increasing the academic proficiency of
				students in subjects relevant to meeting the State challenging academic content
				standards and challenging student academic achievement standards;
								(D)include in-person
				presentations of applications to the State educational agency;
								(E)require providers
				to demonstrate—
									(i)that the
				provider’s curricula are aligned to State challenging academic content
				standards and challenging student academic achievement standards;
									(ii)that the provider
				has not less than 5 years of continuous operating experience providing
				education instruction to youth;
									(iii)that the
				provider uses instructional methods and materials that are
				research-based;
									(iv)financial
				stability, which may include a financial audit, evidence of sufficient working
				capital, or other means; and
									(v)that the provider
				employs tutors that meet State-determined qualifications; and
									(F)subject to the
				removal process described in paragraph (11), approve providers for not less
				than 5 years.
								(4)Maintain an
				updated list of approved providers across the State, by school district, from
				which parents may select.
							(5)Ensure that, in
				the case of a local educational agency that is approved as an eligible
				provider, that the local educational agency provides a fair and transparent
				process, as described in subsection (d)(10), in the administration of the
				high-quality academic tutoring program.
							(6)Establish a
				process to accept and resolve complaints about the activities described in this
				section within 45 days.
							(7)Provide annual
				notice to potential providers of high-quality academic tutoring of the
				opportunity to provide services under this section and of the applicable
				procedures for obtaining approval from the State educational agency to be an
				approved provider of those services.
							(8)Develop a common
				statewide student application form to be used by local educational agencies
				that is completed by parents of eligible students when enrolling in
				high-quality academic tutoring.
							(9)Conduct program
				monitoring of grant recipients’ implementation of high-quality academic
				tutoring to ensure compliance with application requirements.
							(10)Develop and
				implement a system to evaluate each approved provider of high-quality academic
				tutoring which system—
								(A)shall be based
				primarily upon the extent to which a provider improved student academic
				achievement, as measured by student progress toward meeting challenging State
				student academic achievement standards for all students enrolled in the
				high-quality academic tutoring of the provider under this section—
									(i)in
				each subject for which the provider provides high-quality academic tutoring
				under this section to such students;
									(ii)regardless of
				whether such students are in a grade level that is subject to a State
				assessment;
									(iii)accounting for
				the length of each course of high-quality academic tutoring offered by the
				provider; and
									(iv)including
				academic data for all students in a provider’s program who have completed that
				provider’s program;
									(B)shall be
				supplemented with additional criteria, such as—
									(i)local educational
				agency evaluations of the high-quality academic tutoring provided under this
				section;
									(ii)student, parent,
				principal, or teacher satisfaction with the provider, except that, if a State
				elects to include this criterion in the State evaluation system, the
				satisfaction levels shall be measured by a survey that uniformly evaluates all
				such providers in the State;
									(iii)the attendance
				rates of the students enrolled in the high-quality academic tutoring offered by
				the provider under this section; and
									(iv)any additional
				criteria determined to be necessary by the State educational agency;
									(C)determines the
				value added by each provider in improving the student academic achievement of
				participating students, as measured by an appropriate assessment that is
				capable of measuring provider value-added student growth relative to the
				targeted intervention provided; and
								(D)shall be
				operational not later than the last day of the 2012–2013 school year.
								(11)Establish a fair
				mechanism for the removal of a provider who—
								(A)fails, for 2
				consecutive years, to contribute to increasing the academic proficiency of
				students served under this section based upon the evaluations required under
				paragraph (10);
								(B)is found, after a
				full and fair investigation, to have repeatedly violated any requirements of
				subsection (i) or been subject to allegations proven true as submitted through
				the process required in paragraph (6); or
								(C)does not serve
				students in a State for any 2-year continuous interval.
								(12)Upon the date of
				enactment of the Tutoring for Students
				Act, require existing providers of supplemental educational
				services under section 1116(e) to reapply for approval under the requirements
				of this section.
							(i)Providers of
				high-Quality academic tutoringIn order for a provider to be
				included on the State approved provider list under subsection (h), a provider
				shall agree to carry out the following:
							(1)Provide parents of
				children receiving high-quality academic tutoring under this section and the
				appropriate local educational agency with information on the progress of the
				children in increasing achievement, in a format and, to the extent practicable,
				a language that such parents can understand.
							(2)Ensure that
				instruction provided and content used by the provider—
								(A)is of the highest
				quality and consistent with the instruction provided and content used by the
				local educational agency and State;
								(B)is aligned with
				State challenging academic content standards and challenging student academic
				achievement standards; and
								(C)supports the
				development of the students’ college and career readiness.
								(3)Meet all
				applicable Federal, State, and local health, safety, and civil rights
				laws.
							(4)Ensure that all
				instruction and content under this section are secular, neutral, and
				non-ideological.
							(5)Meet the
				requirements in subsection (h)(3)(E).
							(j)Amounts for
				high-Quality academic tutoringThe amount that a local
				educational agency shall make available for high-quality academic tutoring for
				each child receiving those services under this section shall be—
							(1)the amount of the
				agency’s allocation under subpart 2 of part A, divided by the number of
				children from families below the poverty level counted under section
				1124(c)(1)(A); or
							(2)the amount of all
				agencies’ allocations within the State under subpart 2 of part A, divided by
				the number of all children within the State from families below the poverty
				level counted under section 1124(c)(1)(A).
							(k)Secretary
				responsibilitiesThe Secretary shall—
							(1)provide rigorous
				oversight and monitoring of State and local educational agency implementation
				of this section;
							(2)promptly issue any
				necessary regulations and guidance for States and local educational agencies to
				implement grants for high-quality academic tutoring;
							(3)prepare an annual
				report on expenditures for high-quality academic tutoring, participation rates
				of students, publication of participating local educational agencies, and other
				relevant programmatic information to inform the public of the activities under
				this section;
							(4)develop a
				complaint and resolution process to be used by the Secretary in the
				investigation of allegations of improper conduct in the implementation of
				high-quality academic tutoring programs; and
							(5)conduct a national
				evaluation of high-quality academic tutoring using a randomized sample of
				students served across diverse local educational agencies to document the
				value-add of such interventions to student academic achievement and document
				best practices used by States, local educational agencies, and service
				providers in the provision of high-quality academic tutoring under this
				section.
							(l)Rule of
				constructionNothing in this section shall be construed to permit
				the making of any payment for religious worship or
				instruction.
						.
		
